Citation Nr: 0927437	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1. Entitlement to an increased rating for status post right 
knee fracture, prior to September 20, 2006, currently 
evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for right knee laxity, 
prior to September 20, 2006, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to August 
1958. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado, which increased the Veteran's evaluation 
for right knee fracture to 20 percent disabling, consisting 
of a 10 percent evaluation for limited range of motion and a 
10 percent evaluation for laxity. 

The Veteran initially requested a Board hearing but withdrew 
his request in June 2009. 


FINDING OF FACT

In July 2009, the Veteran filed a Motion to Withdraw Appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to an 
increased rating for status post right knee fracture, prior 
to September 20, 2006, currently evaluated as 10 percent 
disabling, have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to an 
increased rating for right knee laxity, prior to September 
20, 2006, currently evaluated as 10 percent disabling, have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.204 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2006, the Veteran submitted his substantive appeal for 
an increased rating for right knee fracture currently 
evaluated as 10 percent, and for an increased rating for 
right knee laxity, currently evaluated as 10 percent. 

The June 2007 statement of the case listed entitlement to a 
higher evaluation for right knee fracture, currently 
evaluated as 10 percent disabling, and entitlement to a 
higher evaluation for right knee laxity, currently evaluated 
as 10 percent disabling, as the issues on appeal. 

In a July 2009 Motion, the Veteran indicated that he was 
withdrawing his appeal.

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).

There remain no allegations of error of fact or law for 
appellate consideration.  The Board therefore has no 
jurisdiction to review the issues. 


ORDER

The claim for entitlement to an increased rating for status 
post right knee fracture, prior to September 20, 2006, 
currently evaluated as 10 percent disabling, is dismissed. 

The claim for entitlement to an increased rating for right 
knee laxity, prior to September 20, 2006, currently evaluated 
as 10 percent disabling, is dismissed.  



___________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


